UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2014  October 31, 2015 Item 1: Reports to Shareholders Annual Report | October 31, 2015 Vanguard Explorer  Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Fund Profile. 15 Performance Summary. 17 Financial Statements. 19 Your Funds After-Tax Returns. 34 About Your Funds Expenses. 35 Glossary. 37 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Funds Total Returns Fiscal Year Ended October 31, 2015 Total Returns Vanguard Explorer Fund Investor Shares -0.62% Admiral Shares -0.48 Russell 2500 Growth Index Small-Cap Growth Funds Average Small-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance October 31, 2014, Through October 31, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Explorer Fund Investor Shares $105.28 $90.55 $0.152 $13.959 Admiral Shares 1 Chairman’s Letter Dear Shareholder, After posting modest returns in the first half of the fiscal year ended October 31, 2015, the broad U.S. stock market struggled for the rest of the period. Declines in August and September were followed by a rebound in October. Growth stocks easily outperformed value, and large-company stocks did better than those from smaller companies. Against this backdrop, Vanguard Explorer Fund returned –0.62% for Investor Shares. This result was behind that of its benchmark, the Russell 2500 Growth Index, and the average return of its peers. If you own shares of your fund in a taxable account, you may wish to review the after-tax returns that appear later in this report. On another note, I’d like to congratulate Granahan Investment Management, Inc., on its 25th anniversary as an advisor to the Explorer Fund. Granahan began advising Vanguard Explorer II Fund 30 years ago, and that fund was merged into the Explorer Fund in 1990. U.S. stock market fluctuated on its way to modest returns The broad U.S. stock market returned more than 4% for the fiscal year ended October 31. Stocks generally climbed during the first nine months before dropping sharply in August and September. Fears surfaced in late summer that slower economic growth in China would spread across the globe. 2 In October, however, stocks rallied as the Federal Reserve maintained its historically low short-term interest rates. Central banks in Europe and Asia also signaled or implemented additional stimulus measures to counter sluggish growth and low inflation. Corporate earnings, although generally lower than in the past couple of years, mostly exceeded expectations. The strength of the U.S. dollar against foreign currencies contributed to a return of about –4% for international stocks. Returns for the developed markets of the Pacific region and Europe were essentially flat. Stocks tumbled in emerging markets, where concerns about China seemed to weigh most heavily. The search for a safe haven gave bonds a bit of a boost The broad U.S. taxable bond market, which returned 1.96% over the fiscal year, benefited from investors’ desire for safe-haven assets during periods of stock market volatility. The yield of the 10-year Treasury note ended October at 2.17%, down from 2.31% a year earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –6.74%, held back by the dollar’s strength against many foreign currencies. Without this currency effect, international bond returns were positive. Market Barometer Average Annual Total Returns Periods Ended October 31, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 4.86% 16.28% 14.32% Russell 2000 Index (Small-caps) 0.34 13.90 12.06 Russell 3000 Index (Broad U.S. market) 4.49 16.09 14.14 FTSE All-World ex US Index (International) -3.83 5.20 2.99 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.96% 1.65% 3.03% Barclays Municipal Bond Index (Broad tax-exempt market) 2.87 2.91 4.28 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 CPI Consumer Price Index 0.17% 0.93% 1.69% 3 Returns for money market funds and savings accounts continued to be constrained by the Fed’s 0%–0.25% target for short-term interest rates. Half the fund’s sectors advanced, but nearly all underperformed Vanguard Explorer Fund focuses on the stocks of small U.S. companies with strong growth potential. The selections of the fund’s advisors underperformed when measured against the Russell 2500 Growth Index, which includes some mid-capitalization stocks. Along with large-caps, mid-caps outpaced small-caps overall. Five of the fund’s ten market sectors produced positive returns, but all but one trailed the benchmark. Compared with the index, the fund’s weakest sectors were health care and information technology. The fund’s health care portfolio returned about 5%, but that was only half of the sector’s return in the index. The advisors’ decision to underweight biotechnology stocks was a major hindrance that offset outsized gains in health care services. Underperformance in IT services was an important factor in the fund’s subpar return of about 7% for the IT sector, compared with a corresponding 11% return in the benchmark. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Explorer Fund 0.53% 0.36% 1.39% The fund expense ratios shown are from the prospectus dated February 24, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2015, the fund’s expense ratios were 0.48% for Investor Shares and 0.34% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Small-Cap Growth Funds. 4 Consumer discretionary stocks in the index returned around 5%, but the fund’s holdings in the sector returned less as the advisors’ selections among specialty apparel stores detracted. In financials, the fund’s portfolio of real estate investment trusts were notable laggards, returning –11% while REITs in the index advanced 11%. An underweighting in this subsector also hurt relative results. The fund outpaced the index in just one sector—telecommunication services. The advisors’ telecom stocks soared about 35% compared with a –12% return for those in the index. But the sector was too small to make a big impact on relative performance. For more about the advisors’ strategies and the fund’s positioning during the 12 months, see the Advisors’ Report that follows this letter. Explorer’s average annual return is competitive over the long term For the decade ended October 31, 2015, Vanguard Explorer Fund’s Investor Shares recorded an average annual return of 7.63%. The fund trailed its index, which has no expenses that hinder its performance. But it outperformed its peer-group average by about one-half of one percentage point annually. Total Returns Ten Years Ended October 31, 2015 Average Annual Return Explorer Fund Investor Shares 7.63% Russell 2500 Growth Index 9.29 Small-Cap Growth Funds Average 7.08 Small-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Staying the course can help you stay closer to your funds return When stock markets are highly volatile, as in recent months, its tempting to run for cover. But the price of panic can be high. A rough measure of what can be lost from attempts to time the market is the difference between the returns produced by a fund and the returns earned by the funds investors. The results shown in your funds Performance Summary later in this report are its time-weighted returnsthe average annual returns investors would have earned if they had invested a lump sum in the fund at the start of the period and reinvested any distributions they received. Their actual returns, however, depend on whether they subsequently bought or sold any shares. Theres often a gap between this dollar-weighted return for investors and the funds time-weighted return, as shown below. Many sensible investment behaviors can contribute to the difference in returns, but industry cash flow data suggest that one important factor is the generally counterproductive effort to buy and sell at the right time. Keeping your emotions in check can help narrow the gap. Mutual fund returns and investor returns over the last decade Notes: Data are as of September 30, 2015. The average fund returns and average investor returns are from Morningstar. The average fund returns are the average of the funds time-weighted returns in each category. The average investor returns assume that the growth of a funds total net assets for a given period is driven by market returns and investor cash flow. To calculate investor return, a funds change in assets for the period is discounted by the return of the fund to isolate how much of the asset growth was driven by cash flow. A model, similar to an internal rate-of-return calculation, is then used to calculate a constant growth rate that links the beginning total net assets and periodic cash flows to the ending total net assets. Amounts may not add up exactly because of rounding. Sources: Vanguard and Morningstar, Inc. 6 Over the longer term, the fund has performed well. For the past 20 years ended October 31, the average annual return for investor shares was 9.1%, compared with 8.3% for the current benchmark. (Until 2003, the fund was measured against the Russell 2000 Growth Index, which underperformed by an even wider margin over the same 20-year span.) The fund has lagged the Russell 2500 Growth Index in recent years as mid-cap stocks, which the index includes, have had a strong run. Explorer tends to hold a greater proportion of small-caps. Nonetheless, were confident that the advisors strategies and the funds low costs will continue to serve investors well over the long term. Low costs help you keep more of the funds returns, an advantage that can compound year after year. A dose of discipline is crucial when markets become volatile The developments over the past few months remind us that nobody can control the direction of the markets or reliably predict where theyll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, its more important than ever to keep sight of one of Vanguards key principles: Maintain perspective and long-term discipline. Whether youre investing for yourself or on behalf of clients, your success is affected greatly by how you respondor dont respondduring turbulent markets. (You can read Vanguards Principles for Investing Success at vanguard.com/research.) As Ive written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 17, 2015 7 Advisors’ Report For the 12 months ended October 31, 2015, Vanguard Explorer Fund returned –0.62% for Investor Shares. Your fund is managed by eight independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table that begins on page 13. The advisors have provided the following assessment of the investment environment during the past 12 months and the notable successes and shortfalls in their portfolios. Please note that the Granahan and Kalmar discussions refer to industry sectors as defined by Russell classifications rather than the Global Industry Classification Standard used elsewhere in this report. These comments were prepared on November 17, 2015. Wellington Management Company llp Portfolio Managers: Kenneth L. Abrams, Senior Managing Director and Equity Portfolio Manager Daniel J. Fitzpatrick, CFA, Managing Director and Equity Portfolio Manager In the portfolio’s benchmark, the Russell 2500 Growth Index, the information technology and health care sectors posted the largest positive returns; energy and telecommunication services did worst. Our bottom-up stock selection decisions were helpful in telecommunication services, energy, industrials, and health care. Our position in Abiomed, a U.S.-based medical device technology company, was among the portfolio’s top contributors to relative and absolute performance. Sales of Abiomed’s Impella heart device system grew strongly as it was adopted by hospitals in the United States and abroad, driving above-consensus earnings and guidance. We trimmed the position significantly as it approached our valuation target. Weak stock selection in the information technology, materials, and consumer discretionary sectors hindered relative performance. An overweight allocation to energy (an indirect result of our individual stock picks) also detracted—energy stocks were the market’s worst performers during the past year. France-based aluminum manufacturer Constellium NV was among the worst laggards after earnings-per-share announcements fell short of expectations. Continued costs associated with the consolidation of recently acquired Wise Metals Group also hurt results, and we eliminated the position. 8 Kalmar Investment Advisers Portfolio Managers: Ford B. Draper, Jr., President, Chief Investment Officer, and Co-Leader of the Investment Team Dana F. Walker, CFA, Portfolio Manager and Co-Leader of the Investment Team The Russell 2500 Growth Index, along with the other major domestic indexes, experienced its first significant correction in four years in August and September. But a strong recovery followed in October. Since the bull market began in 2009, the United States has been “the best house on the world block” thanks to its resilient economy, which continues to appear healthy. If the United States and Europe do not experience a recession—and a recession seems like a relatively low probability—we believe the markets should keep rewarding investors, albeit with more volatility. Maintaining conviction in companies with sustainable growth drivers and strong competitive positions was the recipe for some of our biggest individual successes during the fiscal year. Many of our consumer discretionary and software as a service holdings rebounded from a difficult period in early 2014 to deliver strong results. Examples include Life Time Fitness; Ulta Salon, Cosmetics & Fragrance; Ultimate Software Group; Dealertrack; Sapient; and Informatica. A.O. Smith, Acuity Brands, and Matador Resources also turned in solid performances. The collapse of crude oil and natural gas prices and subsequent reduction in revenues from producer durables companies related to energy was the source of most of our largest detractors. These included Bonanza Creek Energy, Southwestern Energy, Gulfport Energy, Chicago Bridge & Iron, Atwood Oceanics, United Rentals, and Quanta Services. We believe the supply/demand imbalance in oil is curing itself now, with higher prices ahead in 2016. Granahan Investment Management, Inc. Portfolio Managers: Gary C. Hatton, CFA, Co-Founder and Chief Investment Officer Jane M. White, Co-Founder, President, and Chief Executive Officer Jennifer M. Pawloski, Vice President John V. Schneider, CFA, Vice President In the third quarter of calendar 2015, U.S. stocks suffered their worst quarterly decline in four years, erasing the portfolio’s fiscal-year gains. Since late 2014, market returns have slowly begun to more closely reflect growth rates and valuation. This bodes well for the portfolio’s core growth and special situation companies, where visibility into management, business model quality, and long-term growth prospects should be properly rewarded. Such quality firms appear to be well-situated for the end of 2015 and 2016. 9 The materials and processing sector performed well after OM Group was acquired by a private equity firm. An overweight to technology was beneficial; the stocks of software service companies such as Ultimate and SPS Commerce gained, although online music service Pandora detracted. The health care sector hurt performance after biotechs reversed course and declined significantly in late July. Detractors included Tetraphase Pharmaceuticals and Cardiovascular Systems. Stephens Investment Management Group, LLC Portfolio Manager: Ryan E. Crane, CFA, Chief Investment Officer Equity markets continued to gain in the first half of the fiscal year, but the last several months were much more volatile. The unusual current economic environment has led to a lack of strong consensus opinion about the near future. We expect to see ongoing volatility but also continued opportunity to invest in high-quality companies. Our best success stories came from information technology companies, and software more specifically. Our holdings in network security firms performed well as more hacking incidents made headlines, but other software-related stocks also stood out. Media-related companies also gained; we tried to take advantage of shifts in consumers’ entertainment preferences. Energy was a challenging sector. We remain overweighted in the industry but have repositioned the portfolio into higher-quality issuers and companies more focused on natural gas. Recently, we have seen signs of the sector’s reaching its bottom, and we have been carefully adding to our positions. Century Capital Management, LLC Portfolio Manager: Alexander L. Thorndike, Managing Partner We continue to believe that the domestic economy is sound, despite the recent increase in equity market volatility and weakness in China and other emerging markets. On the positive side, equity markets rebounded in October, supported by decent U.S. GDP growth, adequate consumer confidence levels, and a drop in the unemployment rate to 5.0%. In general, corporations have remained well-capitalized and have increased their earnings without the typical inflationary pressures that usually appear at this stage of a recovery. Investors hope the impending rise in interest rates will be slower and less disruptive than in prior cycles. We believe a rate increase might benefit higher-quality growth businesses rather than more speculative industries such as biotech-nology. As always, we remain focused on finding high-quality growth enterprises that we believe are trading at reasonable valuations. 10 Information technology and health care were our best-performing sectors during the period. Anacor Pharmaceuticals in health care and j2 Global and Palo Alto Networks in information technology were standouts. Industrials and financials had the weakest results. NCI Building Systems, Saia, and The Greenbrier Companies, all in the industrial sector, were the top detractors. Chartwell Investment Partners, LLC Portfolio Manager: John A. Heffern, Managing Partner and Senior Portfolio Manager The last 12 months delivered modest performance from equity markets despite renewed concerns about global growth. Against this backdrop, our portfolio decisions steadfastly reflected our bias toward quality, leadership, defensible margins, and a pattern of successful execution of growth-oriented business models. WNS contributed most to our portion of the portfolio. This business process management company experienced accelerating growth rates and better profitability because of higher market acceptance, improved sales execution, and leveraged investment spending. On Assignment was another strong contributor, as a large acquisition and internal initiatives spurred the temporary staffing services company’s organic growth rate and expanded margins. Despite improving credit trends and ample capital at Puerto Rican-based community bank First BanCorp, the share price fell following Puerto Rico’s debt default and uncertainty surrounding the restructuring process. H&E Equipment Services, a provider of heavy industrial equipment rentals, sales, and services, was pressured by a severe slowdown in energy-related activities. Please note that Chartwell Investment Partners, Inc., has had an internal restructuring. As a result, the name of the firm managing a portion of the Explorer Fund is now Chartwell Investment Partners, LLC. Vanguard Quantitative Equity Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA For the 12-month period, our stock selection models were effective in identifying industry group leaders. Our growth, management decisions, and valuation models contributed positively to returns, but our sentiment and quality models did not perform as expected. Stock selection results were positive in eight of ten sector groups, contributing the most to relative returns in information technology, industrials, and materials. In information technology, Freescale Semiconductor and Manhattan Associates added the most to relative results. In 11 industrials, airlines benefited from lower oil prices, and JetBlue, Hawaiian Holdings, and Alaska Air Group led performance alongside Dycom Industries. Sealed Air and Avery Dennison stood out in materials. Our overall selections in health care and consumer staples detracted from results. In health care, Infinity Pharmaceuticals and Sequenom underperformed, and in consumer staples, Herbalife, Avon Products, and Keurig Green Mountain disappointed. Arrowpoint Partners Portfolio Managers: Chad Meade, Partner Brian Schaub, CFA, Partner The small- and mid-cap markets continued to generate positive returns underpinned by an improving U.S. economy and accommodative monetary policy. We have observed companies with high share-price momentum leading the market, which has contributed to strong results for the health care and information technology sectors. In accordance with our valuation discipline, we have underweighted these sectors. However, we believe our discipline and patience will be rewarded in the future and enable us to take advantage of more attractive valuations when the opportunity arises. From a sector standpoint, information technology was our top contributor. SS&C Technologies, Synageva BioPharma, and SolarWinds were the three leaders. The industrial sector was our biggest laggard during the period. Stratasys, Spectranetics, and RigNet all hurt performance. 12 Vanguard Explorer Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 30 3,433 Conducts research and analysis of individual Company LLP companies to select stocks believed to have exceptional growth potential relative to their market valuations. Each stock is considered individually before purchase, and company developments are continually monitored for comparison with expectations for growth. Kalmar Investment Advisers 22 2,470 Employs a “growth with value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Granahan Investment 15 1,727 Bases its investment process on the beliefs that Management, Inc. earnings drive stock prices and that small, dynamic companies with exceptional growth prospects have the greatest long-term potential. A bottom-up, fundamental approach places companies in one of three life-cycle categories: pioneer, core growth, and special situation. In each, the process looks for companies with strong earnings growth potential and leadership in their markets. Stephens Investment 8 969 Employs a disciplined, bottom-up investment selection Management Group, LLC process that combines rigorous fundamental analysis with quantitative screening to identify companies with superior earnings growth potential. The approach screens for core growth stocks and for catalyst stocks. Core growth stocks have strong growth franchises, recurring revenue, and above-average growth rates; catalyst stocks are experiencing changes that could lead to accelerated earnings growth. Century Capital Management, 7 832 Employs a fundamental, bottom-up approach that LLC attempts to identify reasonably priced companies that will grow faster than the overall market. The ideal investment is a reasonably valued, well-managed company with established products or services, a high return on equity, high recurring revenues, and improving margins. Chartwell Investment Partners, 7 798 Uses a bottom-up, fundamental, research-driven LLC stock-selection strategy focusing on companies with sustainable growth, strong management teams, competitive positions, and outstanding product and service offerings. These companies should continually demonstrate growth in earnings per share. Vanguard Quantitative Equity 5 538 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. 13 Fund Assets Managed Investment Advisor % $ Million Investment Strategy Arrowpoint Partners 5 532 The firm uses in-depth fundamental research to uncover companies that, in its opinion, can control their own economic destiny. It starts by identifying businesses with strong competitive advantages in industries with high barriers to entry, then narrows the focus to companies with large potential markets and high-quality business models focused on the future. Finally, considerations are made for potential downside risk, resulting in a diversified portfolio of between 75 and 100 stocks. Cash Investments 1 141 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 14 Explorer Fund Fund Profile As of October 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEXPX VEXRX Expense Ratio 1 0.53% 0.36% 30-Day SEC Yield 0.21% 0.34% Portfolio Characteristics DJ U.S. Russell Total 2500 Market Growth FA Fund Index Index Number of Stocks 713 1,495 3,971 Median Market Cap $2.8B $4.0B $51.0B Price/Earnings Ratio 33.9x 33.5x 21.9x Price/Book Ratio 2.8x 4.5x 2.7x Return on Equity 12.8% 16.3% 17.2% Earnings Growth Rate 13.7% 14.9% 9.9% Dividend Yield 0.8% 0.9% 2.0% Foreign Holdings 3.4% 0.0% 0.0% Turnover Rate 62% — — Short-Term Reserves 1.9% — — Volatility Measures DJ U.S. Total Russell 2500 Market Growth Index FA Index R-Squared 0.97 0.78 Beta 1.00 1.12 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) IMAX Corp. Movies & Entertainment 0.9% Alliance Data Systems Data Processing & Corp. Outsourced Services 0.8 West Pharmaceutical Services Inc. Health Care Supplies 0.8 Cadence Design Systems Inc. Application Software 0.8 Demandware Inc. Internet Software & Services 0.7 Globus Medical Inc. Health Care Equipment 0.7 Nasdaq Inc. Specialized Finance 0.7 Ultimate Software Group Inc. Application Software 0.7 DSW Inc. Apparel Retail 0.7 Urban Outfitters Inc. Apparel Retail 0.7 Top Ten 7.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus Style Value Blend Growth Market Cap Large Medium Small 1 The expense ratios shown are from the prospectus dated February 24, 2015, and represent estimated costs for the current fiscal year. For thefiscal year ended October 31, 2015, the expense ratios were 0.48% for Investor Shares and 0.34% for Admiral Shares. 15 Explorer Fund Sector Diversification (% of equity exposure) Russell DJ 2500 U.S. Total Growth Market Fund Index FA Index Consumer Discretionary 18.6% 20.6% 13.7% Consumer Staples 2.1 3.4 8.5 Energy 3.3 0.8 6.5 Financials 9.0 9.9 17.9 Health Care 18.3 20.1 14.2 Industrials 18.8 16.2 10.7 Information Technology 24.2 21.6 20.1 Materials 4.1 6.7 3.3 Other 0.1 0.0 0.0 Telecommunication Services 1.0 0.5 2.1 Utilities 0.5 0.2 3.0 16 Explorer Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2005, Through October 31, 2015 Initial Investment of $10,000 See Financial Highlights for dividend and capital gains information. 17 Explorer Fund Fiscal-Year Total Returns (%): October 31, 2005, Through October 31, 2015 Explorer Fund Investor Shares Russell 2500 Growth Index Average Annual Total Returns: Periods Ended September 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 12/11/1967 -1.31% 12.48% 6.78% Admiral Shares 11/12/2001 -1.17 12.66 6.95 18 Explorer Fund Financial Statements Statement of Net Assets—Investments Summary As of October 31, 2015 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 8 00-662- . For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value • of Net Shares ($000) Assets Common Stocks Consumer Discretionary * IMAX Corp. 2,626,622 100,
